Citation Nr: 0209972	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) during 
the period prior to April 27, 2001.  

2.  Entitlement to a disability rating in excess of 
70 percent for PTSD on and after April 27, 2001.  

(The additional issue of entitlement to an increased rating 
for the residuals of abdominal stab wounds, currently rated 
10 percent disabling, requires further development and will 
be the subject of a later decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from November 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The appellant appeared at hearings held at the RO 
before a Hearing Officer in September 1998 and before the 
undersigned in October 1999.  Transcripts of both hearings 
are of record.  This appeal was last before the Board in May 
2000, when it was remanded to the RO for additional 
development which has since been completed.  

In view of the 70 percent schedular rating currently assigned 
for PTSD, the Board would ordinarily infer from this 
circumstance an additional claim seeking a total rating on 
the basis of individual unemployability pursuant to 38 C.F.R. 
§ 4.16 (2001).  See Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  However, in view of the appellant's 
reported full-time employment through the period of this 
appeal, a referral of this issue to the RO for further action 
is not deemed appropriate.  

The Board is undertaking additional development with respect 
to the claim seeking an increased rating for abdominal wounds 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002)(to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
additional development as required by Rule of Practice 903 
(67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002)(to be codified at 
38 C.F.R. § 20.903)).  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.  


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the claim has been obtained.  

2.  Prior to October 20, 1999, the appellant's PTSD was 
manifested by symptoms such as depressed mood, anxiety, 
suspiciousness, and especially chronic sleep impairment; the 
appellant was generally functioning satisfactorily with 
respect to self-care, routine behavior and normal 
conversation during this period.  

3.  From October 20, 1999, to April 27, 2001, the appellant's 
PTSD was manifested by symptoms of reduced reliability and 
productivity such as difficulty in understanding complex 
commands, memory impairment (forgetting to complete tasks, 
etc.), and disturbances of motivation.  

4.  On and after April 27, 2001, the appellant's PTSD was not 
productive of more than deficiencies in most areas with near-
continuos depression, impaired impulse control, difficulty in 
adapting to stressful situations at work and the inability to 
establish or maintain effective relationships.

5.  Throughout the period of this claim, the veteran has 
maintained full-time employment as an electrician.  




CONCLUSIONS OF LAW

1.  Prior to October 20, 1999, the requirements for a rating 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).  

2.  From October 20, 1999, to April 26, 2001, the 
requirements for a rating of 50 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001).  

3.  On and after April 27, 2001, the requirements for a 
rating in excess of 70 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The evidentiary record in this appeal has been developed 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See, e.g., the letter addressed to the appellant by the RO 
dated March 26, 2001.  With respect to the issue which is the 
subject of the present decision, neither the appellant nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claim, and the Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate this claim.  Therefore, the Board is satisfied 
that no further action is required to comply with the VCAA or 
the regulations implementing it.  

II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

Because the current claim was filed in December 1996, the 
rating criteria pertaining to claims filed on or before 
November 7, 1996, are not applicable.  

Under the rating criteria which became effective November 7, 
1996, PTSD warrants a 30 percent evaluation for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  PTSD warrants 
a 50 percent evaluation for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, DC 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2001).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

III.  Analysis

A longitudinal review of the evidentiary record discloses 
that the appellant was attacked in service in April 1972, 
sustaining multiple stab wounds.  This incident resulted in 
PTSD, which had been rated 30 percent disabling from November 
1987.  At the time the current claim was filed in December 
1996, the appellant had been employed for many years as an 
electrician.  The appellant reported losing very little time 
from his employment due to illness, and most of this was due 
to physical ailments, not psychiatric problems.  He had been 
married twice, the second marriage dating from 1976.  VA 
outpatient treatment records dating from January to November 
1996 show that the appellant was focused on poor sleep and 
marital discord.  His treating psychiatrist remarked that the 
appellant seldom ever mentioned the traumatic incident in 
service or its impact on his life.  

The appellant was hospitalized in November and December 1996 
at a VA facility because he had reportedly begun drinking 
wine coolers in the evenings, in addition to taking his long-
standing prescription for Halcion, in order to get to sleep.  
His medical history included the 1972 attack (in service).  
Several years later, he ran his car off the road into a tree 
and was in a coma after that.  Since that time, he reported 
continuous problems with varying mood and particularly 
irritability which had led to a marital separation for the 
past two years.  He also reported chronic insomnia and 
difficulty completing tasks, despite which he had been able 
to hold a responsible job for the past 18 years.  There was 
also a history of alcohol abuse.  

On mental status examination on November 25, 1996, the 
appellant was described as well groomed, cooperative, 
pleasant, with an appropriate affect and normal speech 
patterns.  His thought processes were logical, and his major 
complaint was of insomnia.  In addition to PTSD, the relevant 
diagnoses included a bipolar disorder and a personality 
disorder.  One of the treating medical caregivers commented 
at this time that the veteran seemed to have a highly 
character-driven presentation.  

In December 1996, a recreational therapist at the VA hospital 
reported that the appellant had difficulties initiating new 
projects or tasks to which he was not accustomed or which he 
had not been shown how to do.  It appeared that he could only 
process familiar things and had trouble processing new 
situations and environments.  Organic brain damage in the 
frontal lobes had reportedly appeared on a past Magnetic 
Imaging Resonance (MRI) scan, but no neuropsychological 
deficit had been found on testing within the last two years.  
In a VA Attending Note dated December 2, 1996, it was 
indicated by the attending physician that the appellant's 
abnormal thought patterns and irritability seemed to be 
associated with his bipolar disorder, and the major part of 
his current problems were characterologic.  At the time of 
his discharge from the hospital, the appellant was minimally 
improved from his admission presentation.  It was not clear 
whether his social difficulties had more to do with his 
character traits or the bipolar disorder; they were not 
associated with PTSD in these medical reports.  

On an official VA mental examination in January 1997, the 
appellant was described as pleasant but quite anxious.  His 
history was reviewed in detail, and it was noted that he 
received regular outpatient psychotherapy from VA and marital 
therapy from private sources.  He had been separated from his 
wife for the last two years because they could not get along 
with each other.  His chief symptom at this time was the 
inability to sleep without drugs.  The reported diagnoses on 
this examination included PTSD and a schizoid personality 
disorder; and it was said that the appellant was a good 
worker when not ill.  The GAF reported on this examination 
was 70-80.  

Based upon the aforementioned evidence, the Board has 
concluded that, at around the time the current claim was 
filed, the appellant's psychiatric symptoms associated with 
the service-connected PTSD were consistent with no more than 
a 30 percent rating.  His main problem a this time was poor 
sleep, which is specifically mentioned in connection with the 
criteria for a 30 percent rating; many of his other 
complaints either were not objectively verified at this time 
or were felt to be associated with various nonservice-
connected disorders, including a personality disorder.  

In July 1998, the appellant's employer stated that he had 
missed or was late on one day in 1996, seven days in 1997, 
and four days so far in 1998, adding that it was unknown 
whether these instances were related to illness.  

At the October 1998 hearing, the appellant primarily 
associated his PTSD with his marital problems and with an 
inability to concentrate on his job.  He testified that he 
still worked a full 40-hour week, but was no longer able to 
work overtime, thereby resulting in a decline in his income.  
Nightmares relating to the stabbing incident in service 
reportedly came and went, occurring about once per month.  

Private medical records from St. Elizabeth's Medical Center 
dating from November 1997 to October 1998 primarily reflect 
extensive marital counseling with minimal progress and 
treatment for nonservice-connected medical problems.  The 
treating clinical psychologist reported that the appellant 
was alert and oriented, with fair long-term memory, but 
short-term and immediate memory within normal limits, as was 
his concentration.  His mood was dysphoric and his affect 
primarily depressed.  Throughout counseling, he was 
depressed, irritable, and forgetful.  His behavior was 
consistent with an organic personality disorder or a frontal-
lobe type syndrome.  The GAF at this time was 60.  

At the October 1999 hearing before the undersigned, the 
appellant testified that he was still separated from his 
wife, although there was no intent to obtain a divorce and, 
in fact, he usually took one meal a day with his wife and 
son.  He was still employed at this time and got along with 
his co-workers and supervisors, although he did not socialize 
with them.  He said that his memory problems were 
complicating his ability to do his job and that he had to 
take more frequent breaks at work than the other workers 
because he got sidetracked or confused.  

The appellant further testified at the October 1999 hearing 
that he was losing more than $10,000 per year in overtime 
pay, leading to financial problems.  He further stated that, 
because he didn't want to deal with people and was becoming 
something of a hermit, his attendance at work was bad and he 
had been warned that he would probably be fired if he missed 
one more day within a certain period of time.  His testimony 
indicated that testing had revealed no memory deficits, and 
that his current problems were attributed to inattention or 
an inability to concentrate.  He denied experiencing 
flashbacks to the traumatic episode in service on a regular 
basis.  He was not currently in therapy or counseling at VA 
or elsewhere.  

VA outpatient treatment records through March 2001 reflect 
ongoing treatment, mainly for physical problems, a bipolar 
disorder, a personality disorder and increased lassitude.  In 
June 1999, the appellant requested that his VA psychiatrist 
provide him with medical excuses for all of his missed days 
at work; the physician indicated that he could not 
differentiate organic brain syndrome, from personality 
disorder, from malingering in this man.  PTSD was not 
diagnosed in connection with this incident (and is barely 
mentioned in these VA medical records until approximately 
July 2000, when it was noted by a VA staff psychologist that 
PTSD symptoms were present along with a mood disorder).  

In August 1999, the appellant reported that, despite his 
memory problems, his electrician job was secure due to 
replacement shortages and he continued to work full-time, 
somewhat contradicting his testimony only two months later at 
the October 1999 hearing.  Psychological testing found good 
brain function with increased depression due organic brain 
damage; psychologic distress factors best accounted for his 
mild inattention and perceived memory problems.  Next, in 
September 1999, the appellant reported that he did his job 
but otherwise spent most of his time in bed.  Later, he 
reportedly was missing days of work due to a lack of 
motivation.  

It seems to the Board that, at least through September 1999, 
the appellant's PTSD remained no more than 30 percent 
disabling since, despite his social isolation, he was still 
able to maintain full-time employment, although overtime may 
have been beyond his reach at that time.  It also appears 
that PTSD was not a major factor in the appellant's 
psychiatric problems up to this time, being overshadowed by a 
bipolar disorder, a personality disorder, and possible bi-
frontal organic brain damage.  Beginning with the appellant's 
testimony at the hearing held on October 20, 1999, the record 
begins to reflect credible evidence of difficulty in 
understanding complex commands, impaired memory (forgetting 
to complete tasks, etc.), and disturbances of motivation and 
mood leading to problems at work which more closely 
approximate the criteria for a 50 percent schedular 
evaluation, even though it is still not at all clear that 
PTSD was responsible for all of these symptoms.  

In March 2000, the appellant reported to VA staff members 
that he could lose his job if he missed two days in the next 
three years.  A GAF of 48 was reported by the treating VA 
psychiatrist in April 2000.  The same treating VA 
psychiatrist reported in June 2000 that the appellant was 
going to work regularly, and the GAF was reported to be 33.  
In July 2000, the appellant reported that he had more energy 
and was working 12 hours per day, seven days per week.  He 
was still working overtime in August 2000, when the treating 
VA psychiatrist reported that he seemed to be coping with his 
multiple stressors.  Nevertheless, a GAF of 43 was also 
reported in August 2000.  These GAF reports are also most 
consistent with a 50 percent rating.  

In October 2000, the appellant told his VA clinical 
psychologist that his primary concerns currently were not his 
psychiatric symptoms but his physical health, and that he was 
doing OK with his current stressors.  In general, he appeared 
to be coping adequately with his psychological problems at 
this time, according to the treating VA psychiatrist.  In 
November 2000, he reported increased depression and 
difficulty getting up in the morning to go to work, but saw 
his primary problem as being overly stressed by his job and 
his physical problems.  

By January 2001, the appellant declared that he felt 
"pitiful," unable to sleep due to increased stress from his 
wife and son and an increase in paranoia related to PTSD.  
The treating VA psychiatrist reported that his major bipolar 
symptom at this time was a chronic lack of initiative.  Also 
in January 2001, the treating VA psychologist wrote a letter 
addressed "To Whom It May Concern," stating that the 
appellant was experiencing an exacerbation of his chronic 
psychiatric condition (not identified) when he missed a day 
of work on November 30, 2000; and that he would continue to 
experience difficulties related to this unidentified 
condition, "which may episodically interfere with his 
ability to perform his job."  

VA outpatient treatment records reflect similar ongoing 
treatment for a bipolar disorder, PTSD and a personality 
disorder, as well as several physical ailments, through 
December 2001.  At the end of this time period, the appellant 
was still employed, although he allegedly remained in trouble 
due to absenteeism.  The RO has determined that, beginning 
with the entry dated April 27, 2001, an increase in rating to 
70 percent is warranted.  

At no time does the evidence reflect more social and 
industrial impairment than that contemplated by a 70 percent 
rating.  The veteran continues to maintain full-time 
employment as an electrician and there is no medical or other 
substantiating evidence of persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to himself or others, minimal personal hygiene, etc.) 
consistent with a 100 percent schedular rating.  

In an undated written statement received some time after 
April 2001, the appellant reported that, on October 18, 2000, 
he had to leave work because of abdominal pain.  It would 
appear, therefore, that not all of his absenteeism at work 
was attributable to PTSD or even to psychiatric causes.  

In June 2001, the appellant was accorded another official VA 
psychiatric examination.  The examining physician reported 
that the appellant continued to work full-time as an 
electrician, and he had been separated from his wife since 
1994.  After an extensive review of the appellant's medical 
and occupational history (including the appellant's report 
that he missed eight days from work in the last year due to 
his psychiatric problems and four days due to physical 
ailments, leading to a threat of suspension in May 2001) and 
based upon an interview with the appellant and a review of 
his claims file and electronic medical records, the examiner 
reported that the appellant's PTSD was manifested only by 
subjective complaints such as nightmares, intrusive thoughts, 
difficulty with concentration (although this had not been 
confirmed on objective testing) a feeling of detachment from 
others (although this may also be attributable to his 
personality disorder), and difficulty with sleep (although 
this may also be attributable to the bipolar disorder or to 
sleep apnea).  The appellant did not objectively display a 
physiological response in terms of showing distress, nor an 
affectual display showing distress while describing the 
stabbing incident in service.  He also did not display the 
vegetative signs which would be expected with a depressive 
episode lasting three years, as he had claimed, nor did he 
display objective difficulty with concentration or memory 
during this evaluation (which had not been shown by testing 
in June 1999, either).  The reported diagnoses on this 
examination included PTSD and a bipolar disorder under 
Axis I, and schizoid traits under Axis II.  A GAF of 65-70 
based solely upon the PTSD symptoms was also reported on this 
examination.  

In November 2001, the appellant's treating VA psychologist 
wrote a letter indicating that she found it difficult to 
clearly separate which of his psychiatric symptoms were 
related to his service-connected PTSD, as opposed to his 
bipolar disorder, pain disorder, or personality disorder.  
According to this individual, they "appear to be 
intertwined."  This seems to contradict the medical reports 
by the treating VA psychiatrist, who always clearly felt that 
the bipolar disorder and personality disorder were the 
appellant's primary psychiatric problems.  A GAF of 45 was 
reported at this time.  

In summary, although it appears that PTSD may not be the 
sole, or even the primary, component of the appellant's 
psychiatric problems, the preponderance of the evidence 
indicates that the reported psychiatric symptoms are most 
consistent with a 30 percent schedular rating through 
October 19, 1999; with a 50 percent rating from October 20, 
1999, to April 26, 2001; and with a 70 percent rating on and 
after April 27, 2001.  It is not clear whether the appellant 
was actually suspended from his job in May 2001 for excessive 
absenteeism, or just threatened with a suspension, but it is 
clear that his physical disabilities as well as his 
psychiatric problems contributed to this absenteeism.  No 
clinical psychiatric findings consistent with a 100 percent 
schedular rating have been reported.  

In reaching the foregoing determinations, the Board has 
reviewed all of the relevant evidence of record in accordance 
with 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for the disability and the manifestations of 
the disability are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation than indicated herein 
for the disability at issue.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 50 percent rating for PTSD from October 20, 
1999, to April 26, 2001, is granted, subject to the criteria 
applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 30 percent for PTSD 
prior to October 20, 1999, and a rating in excess of 
70 percent for PTSD on and after April 27, 2001, is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

